Citation Nr: 0700418	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1951.  

This appeal arises from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

At his hearing before the undersigned Veterans Law Judge in 
April 2006, the veteran submitted a written statement 
withdrawing his claim for service connection for post-
traumatic stress disorder.  38 C.F.R. § 20.204 (2006).  


FINDINGS OF FACT

1.  The RO in a February 1959 rating decision denied service 
connection for headaches.  The veteran did not appeal that 
rating decision.  

2.  The RO in a September 1980 rating decision denied service 
connection for a back disorder and denied the request to 
reopen the claim for service connection for headaches.  The 
veteran did not appeal that rating decision.  

3.  The RO declined to reopen the claims headaches and a back 
disorder in an October 1987 rating decision.  The veteran did 
not appeal that rating decision.  

4.  The RO denied the request to reopen the claim for service 
connection for a back disorder in November 1987.  The veteran 
did not appeal that rating decision.  

5.  The RO in a June 1990 rating decision denied service 
connection for a nervous disorder whose symptoms include 
headaches and back pain.  The veteran did not appeal that 
rating decision.  

6.  The RO in a September 1998 rating decision denied the 
request to reopen the claims for service connection for back 
pain and headaches.  The veteran appealed the September 1998 
rating decision to the Board of Veterans' Appeals (Board).  

7.  The Board in a July 2002 decision denied the veteran's 
request to reopen his claims for service connection for 
headaches and a back disorder.  

8.  The evidence submitted since the July 2002 rating 
decision is not new and material and does not present a 
reasonable possibility of substantiating the veteran's claims 
for service connection for headaches and a back disorder.  


CONCLUSIONS OF LAW

1.  The July 2002 decision of the Board denying the request 
to reopen the claims for service connection for a back 
disorder and headaches is final.  38 U.S.C.A. § 7105(c)(West 
2002);38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for a back 
disorder and headaches.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his request to reopen his claims for 
service connection in March 2004.  In April 2004, the RO sent 
the veteran a letter explaining the definition of new and 
material evidence, the status of his claims, how VA could 
assist in obtaining evidence, and what the evidence must 
demonstrate to support his claims.  The RO denied the request 
to reopen the veteran's claims in a July 2004 rating 
decision.  

The RO attempted to obtain the veteran's records of treatment 
from all sources identified by the veteran.  The RO had 
previously been informed that the VA in Manhattan did not 
have any records for the veteran.  The claims folder includes 
the veteran's service medical records, VA records, private 
medical records, and reports of VA examinations.  In March 
2005 the veteran stated he had no further evidence to submit.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")  in Kent v. Nicholson, 
20 Vet. App. 1 (2006) held that VA must generally inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  In March 
2005, the RO sent a letter to the veteran which complied with 
the Court's instructions in Kent.  

The RO readjudicated the claims and issued the veteran a 
supplemental statement of the case in August 2005.  
Subsequently, the RO sent the veteran a letter in March 2006 
informing him of his scheduled hearing before the undersigned 
Veterans Law Judge.  Enclosed was a notice of the type of 
evidence necessary to establish a disability rating or 
effective date for any increase.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has been 
afforded an opportunity to present testimony, been examined 
and evaluated by VA, and presented opinions from private 
physicians.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  All decisions of the Board 
will be stamped with the date of mailing on the face of the 
decision.  Unless the Chairman of the Board orders 
reconsideration, and with the exception of matters listed in 
paragraph (b) of this section, all Board decisions are final 
on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  

Factual Background and Analysis.  The Court has held VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The RO in a February 1959 rating decision denied service 
connection for headaches.  The RO in a September 1980 rating 
decision denied service connection for a back disorder and 
denied the request to reopen the claim for service connection 
for headaches.  The RO declined to reopen the claims 
concerning headaches and a back disorder in an October 1987 
rating decision.  The RO denied the request to reopen the 
claim for service connection for a back disorder in November 
1987.  The RO in a June 1990 rating decision denied service 
connection for a nervous disorder whose symptoms include 
headaches and back pain.  The veteran did not appeal any of 
those that rating decisions.  The RO in a September 1998 
rating decision denied the request to reopen the claims for 
service connection for back pain and headaches.  The veteran 
appealed that rating decision to the Board of Veterans' 
Appeals (Board).  The Board in a July 2002 decision denied 
the veteran's request to reopen his claims for service 
connection for headaches and a back disorder.  In this 
instance, the July 2002 decision of the Board is the last 
final disallowance of the claim.  

The evidence in the claims folder in July 2002 included 
service medical records which showed that the veteran began 
to have complaints which included lightheadedness, blacking 
out, and claustrophobia from the first day of his military 
service.  Subsequent history was elicited to the effect that 
he had had such symptomatology since the age of 14.  The 
appellant was subsequently discharged from service within six 
months of entry due to somatic symptoms referable to an 
inadequate personality, and a conversion reaction with 
manifestations of headaches, and dizziness, which were 
determined to have pre-existed active duty.  

He was afforded a VA examination in January 1959 and 
headaches were diagnosed.  The veteran was also afforded a 
psychiatric evaluation in January 1959.  The examiner noted 
there were numerous complaints that shifted from one system 
of the body organs to the other, and on the whole, added up 
to "some hypochondriacal preoccupation with his bodily 
processes."  It was felt that the appellant's history was 
consistent with a lifelong personality inadequacy and that 
his military experience did not make it worse than what it 
was previously.  A personality disorder, personality trait 
disturbance, and emotionally unstable personality were 
diagnosed.  

The RO denied service connection for headaches in February 
1959 on the basis that the complaints of headaches in service 
were of a somatic nature, pre-existed service, and were not 
aggravated in service.  He sought to reopen the claim of 
service connection for headaches which was denied by rating 
decision and letter dated in August 1976.  

An original claim for service connection for a back disorder 
was initially considered by the RO in September 1980.  The 
evidence then of record consisted of service medical records 
which included no treatment for a back disorder.  The post 
service record reflects that a VA examination in January 1959 
found no back disorder.  The RO denied service connection for 
a back disorder in September 1980 on the basis that no such 
disability was demonstrated by the evidence of record.  

The veteran attempted to reopen his claims for service 
connection for the disabilities at issue on several 
subsequent occasions.  Received in support of the claims in 
September 1987 was a VA hospital discharge summary indicating 
that he was treated between April and May 1987 for 
disabilities which included hypertension and lumbar spine 
pain.  The RO declined to reopen the claims of service 
connection for a back condition and headaches in a rating 
decision and letter dated in October 1987.  The RO 
subsequently declined to reopen the claims for service 
connection for headaches and back pain in a rating decision 
dated in June 1990, and by correspondence to him dated in 
July 1990.  

In May 1998 the veteran again sought to reopen his claims.  
The additional evidence he submitted consisted of extensive 
VA outpatient records dating from February 1972 through 
December 2001 showing treatment for numerous complaints and 
disorders, to include continuing work-up for headaches, back 
symptomatology and hypertension.  Additionally, the veteran 
was afforded several VA examinations by and on behalf of the 
VA for compensation and pension purposes between May 2000 and 
February 2001.  

On VA examination in May 2000, the examiner noted that the 
veteran's medical records had been received and were reviewed 
prior to the evaluation.  The appellant reportedly stated 
that he did not recall any specific injury with respect to 
his back, but indicated that he had fallen off a truck while 
in the military.  He said that he was not sure if this had 
caused the pain or if started after that, but that he had not 
sought any medical advice after the incident.  He also 
related that he had also been having headaches roughly since 
that time.  The appellant was afforded a comprehensive 
examination of the lumbar spine which revealed no evidence of 
painful motion, muscle spasm, weakness, tenderness or 
neurological deficit.  Range of motion was full.  An X-ray of 
the lumbar spine was interpreted as normal.  Following 
examination, diagnoses of low back syndrome and cephalgia 
were rendered.  With respect to the back, the examiner 
referred to inconsistent pain findings and normal 
radiological studies, and opined that based on the review of 
the medical records and the examination findings, the 
reported back pain in service and the current back problem 
was one and same and were a continuation of his mental 
disorder.  It was also the examiner's opinion that the 
veteran had cephalgia, and that his current headaches and the 
ones in service were one and the same, the etiology of which 
were a mental disorder.  The examiner further commented that 
it was not felt that further investigation with computed 
tomography scan, or magnetic resonance of the brain was 
warranted as his complaints had been going on for decades, 
and that there had been little obvious adverse effect on his 
health.  

In an addendum to the May 2000 medical report dated in 
November 2000, a physician with the Crystal River Psychiatric 
Group noted that results of psychological testing had been 
reviewed, and the case had been discussed with the 
psychologist who thought that the veteran's psychiatric 
diagnosis was malingering.  It was the physician's opinion 
that whether the diagnosis was malingering or borderline 
personality disorder, there was no question but that the 
veteran had some type of character disorder, that it was not 
service-connected, and that his back complaints and headaches 
were due to a mental condition.

The Board denied the request to reopen the veteran's claims 
for service connection in July 2002.  The evidence submitted 
since July 2002 consists of additional statements and 
testimony from the veteran asserting he injured his back and 
has suffered from headaches since he fell off a truck in 
service; private and VA medical records; and statements from 
a private physician and private psychologist.  

The veteran submitted statements dated in February 2004 and 
March 2006 from Dr. Rafalowski to the effect that the veteran 
had stated he had constant back pain since 1950 when he had 
an accident in the Army.  

Records from the veteran's private neurologist note the 
veteran complained of a burning sensation in his lower 
extremities.  The assessment was spinal stenosis.  May 2004 
treatment records from Dr. Rafalowski included a diagnosis of 
peripheral neuropathy of the lower extremities.  

The veteran also submitted a letter from Dr. Grotsky, a 
private psychologist who opined that it was possible the 
veteran's headaches and back pain were the result of a 
vehicular accident in 1950.  

VA records of treatment included X-rays of the lumbar spine 
which demonstrated mild degenerative joint changes.  Also 
noted were assessments of radicular symptoms of the lower 
extremities and neuropathic numbness.  A VA electromyography 
evaluation was scheduled but the veteran failed to appear for 
the examination.  

The recent VA and private medical records merely document the 
ongoing complaints of back pain and headaches, and as such 
may be considered to be merely cumulative of evidence 
previously of record.    

The statements of Dr. Rafalowski. and Dr. Grotsky are derived 
from history given to the physician and psychologist by the 
veteran, which history has been rejected by VA.  Since there 
is no indication in either doctor's statement that they had 
reviewed the veteran's service medical records, the Board 
must conclude that they relied on statements made by the 
veteran claiming a history of a vehicular accident in service 
and resulting headaches and a back injury in service.  
Therefore the statements are not new and material, as they 
rely on history already previously rejected by the RO and the 
Board in final decisions.  

The Board has noted the current findings of mild degenerative 
changes in the lumbar spine on the February 2002 X-rays, but 
does not find them relevant to the issue of whether the 
veteran incurred a back disorder in service more than fifty 
years ago.  The current findings demonstrated more than fifty 
years after the veteran's separation from the service in 
January 1951 do not provide a reasonable possibility of 
substantiating the veteran's claim that he had a back 
disorder a half century earlier.  When the mild degenerative 
changes of the back are considered in the context of the VA 
examinations and evaluations over the last fifty years which 
found no disorder of the back, they are irrelevant.  

The Board has concluded the evidence submitted since July 
2002 is cumulative and redundant, and does not present a 
reasonable possibility of substantiating the veteran's claims 
for service connection for headaches and a back disorder.  


ORDER

The appeal is denied, the claims for service connection for 
headaches and a back disorder are not reopened.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


